  Direct Phone: (503) 952-7329   Direct Fax: (503) 952-7414   E-Mail:
mark.peterman@wfsg.com


EXHIBIT 10.2

August 4, 2003


Bradley B. Newman
Wilshire Financial Services Group Inc.
14523 SW Millikan Way, Suite 200
Beaverton, Oregon 97005

        Re: Wilshire Financial Services Group Inc. - Change-in-Control Plan

Dear Brad,

        Wilshire Financial Services Group Inc. has provided you with a
Change-in-Control Plan dated as of June 22, 2000, as modified by a letter
agreement dated April 5, 2001. Section 7.6 of the Change-in-Control agreement is
hereby deleted in its entirety and replaced with the following:

  7.6 Term


  This Plan shall expire and be of no further force and effect on December 31,
2003 provided, however, if the Company engages an investment banker to determine
if Wilshire Credit Corporation should and could be sold under terms and
conditions satisfactory to the Company, then this Plan shall continue or
re-commence and then shall expire and be of no further force and effect on the
date that is 90 days after termination of the services of the investment banker,
unless by such date there is an agreement or letter of intent executed by
Wilshire Credit Corporation and/or the Company for the potential sale of
Wilshire Credit Corporation or its assets.


        If this letter correctly expresses your understanding of our agreement,
please sign one duplicate original in the space provided below and return it to
me.

  Sincerely yours,



  Stephen P. Glennon   Chief Executive Officer

MHP:lb
Enclosure

Agreed: ----------------------------------   Bradley B. Newman   Date: August 4,
2003